Bloodworth, J.
1. The only special ground of the motion for a new trial is based upon alleged newly discovered evidence, but no affidavits of movant, counsel, or witnesses are produced, as required by § 6086 of the Civil Code of 1910, and therefore this ground of the motion is so defective that it cannot be considered.
2. The jury passed upon the facts in a trial where no error of law has been pointed out; their verdict was not disturbed by the trial judge and cannot be by this court.

Judgment affirmed.


Broyles, C. J., and Luke, J., concur.